Case 3:18-cv-00526-SMY Document 87 Filed 08/05/21 Page 1 of 2 Page ID #754




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOHN D. HAYWOOD,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
vs.                                              )           Case No. 3:18-cv-00526-SMY
                                                 )
C/O TUBBS, et al.,                               )
                                                 )
              Defendants.                        )

                                ORDER DISMISSING CASE
YANDLE, District Judge:

       Plaintiff John D. Haywood passed away on March 28, 2021. (Doc. 84). Pursuant to

Federal Rule of Civil Procedure 25(a), the Court entered an Order on April 12, 2021 noting the

death and directing a successor or representative of Plaintiff's estate to file a motion for

substitution of parties within ninety days or the action would be dismissed with prejudice. (Id.).

The Court also directed Plaintiff's appointed counsel to send a copy of the Order to Mr.

Haywood's next of kin. (Id.).

       On July 21, 2021, the Court issued an Order to Show Cause because no successor or

representative of Plaintiff's estate had filed a motion for substitution of parties, and the deadline

for doing so had passed. (Doc. 85). In response, Plaintiff’s Counsel provided the Court with

proof that the Suggestion of Death was personally served on Plaintiff’s next of kin notifying

them of their ability to take over this litigation as a successor or representative of Plaintiff and

offering to assist with preparing a motion for substitution. (Doc. 86). Counsel advises the Court

that no individual expressed a desire to take over the litigation, he is unaware of any

administrator of Mr. Haywood’s estate, and he is unaware of any cause as to why this case

should not be dismissed with prejudice. (Id.).
Case 3:18-cv-00526-SMY Document 87 Filed 08/05/21 Page 2 of 2 Page ID #755




       ACCORDINGLY, pursuant to Rule 25(a), this case is DISMISSED with prejudice.

The Clerk of Court is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: August 5, 2021

                                                 s/ Staci M. Yandle_____
                                                 STACI M. YANDLE
                                                 United States District Judge




                                             2
